DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of   Group I, claims 1-3 and 14-15 in the reply filed on 07/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190324496 A1 (Cherukkate et al., hereinafter Cherukkate) in view of US 20200310489 A1 (Spraggs et al., hereinafter Spraggs).
	Regarding claim 1, Cherukkate discloses an electronic device (Fig. 1 and pars. [0025]-[0026], “electronic device 100”) comprising:
	a plate (Fig. 1, “casing or chassis 118” corresponding to a “plate”) at least partially forming one surface of a housing (Fig. 1 and par [0019], “The housing of the base of a laptop”) and including a first through-hole (Fig. 1, “microphone port or hole 122”);
	a printed circuit board  (Fig. 1, “flexible printed circuit (FPC) 108”) disposed in the housing under the plate (Fig. 1, please see the location of the FPC being inside the housing under the “casing or chassis 118”), the printed circuit having a second through-hole (Fig. 1, “hole 110”) at least partly overlapping the first through- hole when viewed from above the plate (please see Fig. 1, where the holes overlap when seen from top to bottom);
	a microphone (Fig. 1, “microphone 104”) disposed on a surface of the printed circuit board facing away from the plate (Please see fig. 1 that shows “microphone 104” disposed on a surface of the “FPC 108” facing away from “casing or chassis 118”), and at least partly overlapping the second through-hole when viewed from above the plate (Please see fig. 1 showing “microphone 104” overlapping with “hole 110” when seen from above);
	a seal member (Fig. 1, “gasket 112” corresponding to a “seal member”) that is disposed between the plate and the printed circuit board (Fig. 1, “gasket 112” disposed between “casing or chassis 118” and “FPC 108”) around the first through-hole or the second through-hole (Fig. 1, “gasket 112” disposed around both “microphone port or hole 122”  and “hole 110”);
	a first fixture (Fig. 1, “adhesive 114” corresponding to “first fixture”) the printed circuit board (Fig. 1, “adhesive 114” adhered to “FPC 108”); and
	a second fixture (Fig. 1, “adhesive 126” corresponding to “second fixture”) that is disposed between the plate (“casing or chassis 118”).
	Cherukkate does not specifically disclose a support member that includes a first portion that faces the printed circuit board and includes an opening, the opening penetrated by the microphone, and a second portion that extends from the first portion and faces the plate. Also, Cherukkate does not specifically disclose where the first and second fixtures are disposed between the PCB and the first portion and between the plate and the second portion.
	In related art concerning a portable electronic device, Spraggs discloses a support member (fig. 10, “support plate 1000” corresponding to support member) that includes a first portion (fig. 10, the top portion that has openings) that faces the printed circuit board (fig. 9B, “integrated circuit 916-A…flex circuit 918-A…integrated circuit 916-B…logic board”, that when inserted, the circuits board and/or integrated circuits will face the interior of the device in the direction of the display) and includes an opening (please see openings 1008-A-C 1020-A-C, 1018), the opening penetrated by the microphone (fig. 10, “a microphone opening 1018”), and a second portion that extends from the first portion and faces the plate (fig. 10, where a “second portion” can be the lower portion and the reverse side faces the outside “plateau 170” and “back wall 330”, please see at least fig. 3A); and where the first and second fixtures are disposed between the PCB and the first portion and between the plate and the second portion (par [0065], [0069],  “adhesive” bond any two plates, frames, portions components, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Spraggs’s teachings about a support member that includes a first portion that faces the printed circuit board and includes an opening, the opening penetrated by the microphone, and a second portion that extends from the first portion and faces the plate with the receiving end of the charging device; and where the first and second fixtures are disposed between the PCB and the first portion and between the plate and the second portion with the microphone disclosed by Cherukkate because one of ordinary skill in the art would have recognized that the support member is an optional feature that might provide additional support and protection to the components, as disclosed by applicant; therefore, it will constitute a mere design choice to one of ordinary skill in the art.  In addition, it is well-known where adhesives tapes are widely used in smartphone fabrication, so that parts, frames, brackets, layers of the smartphone can be adhered to each other instead of using screws or fasteners and in that manner the thickness of the device can be reduced.  
	Regarding claim 14, Cherukkate discloses  an electronic device (Fig. 1 and pars. [0025]-[0026], “electronic device 100”) comprising: 
	a housing (Fig. 1 and par [0019], “The housing of the base of a laptop”)  that includes a first plate (Fig. 1, “casing or chassis 118” corresponding to a “plate” or fig. 11,  back side of “lid 1102”), a second plate (fig. 11,  front side of “lid 1102”) disposed on a side opposite to the first plate including an opening (fig. 11, “display”), and a lateral member at least  partially surrounding a space between the first plate and the second plate (fig. 11, please see the lateral sides surrounding  front and back sides of “lid 1102”); 
	a display disposed in the space (fig. 11, “display”), where at least a part of the display is visible through the first plate (fig. 11, please see the display being visible through the interior portion  of the that surrounding front side of “lid 1102”); 
	a third plate exposed through the opening and including a first through-hole (Fig. 1, “microphone port or hole 122”); 
	a printed circuit board (Fig. 1, “flexible printed circuit (FPC) 108”) disposed in the space (fig. 1, being located in the interior, “in the space”) and including a second through-hole (Fig. 1, “hole 110”) at least partly overlapping the first through-hole when viewed from above the third plate (please see Fig. 1, where the holes overlap when seen from top to bottom );
	a microphone (Fig. 1, “microphone 104”) on a surface facing away from the third plate (Please see fig. 1 that shows “microphone 104” disposed on a surface of the “FPC 108” facing away from “casing or chassis 118”), where the microphone at least partly overlaps the second through-hole when viewed from above the third plate (Please see fig. 1 showing “microphone 104” overlapping with “hole 110” when seen from above);
	a seal member (Fig. 1, “gasket 112” corresponding to a “seal member”) that is disposed between the third plate and the printed circuit board around the first through-hole or the second through-hole (Fig. 1, “gasket 112” disposed between “casing or chassis 118” and “FPC 108”) around the first through-hole or the second through-hole (Fig. 1, “gasket 112” disposed around both “microphone port or hole 122”  and “hole 110”);
	a first fixture (Fig. 1, “adhesive 114” corresponding to “first fixture”); and
	a second fixture (Fig. 1, “adhesive 126” corresponding to “second fixture”).
	Cherukkate does not specifically disclose a support member including a first portion, which faces the surface and includes an opening penetrated by the microphone, and a second portion that extends from the first portion and faces the third plate. Also, Cherukkate does not specifically disclose where the first and second fixtures are disposed between the surface and between the third plate and the second portion.
	Spraggs discloses a support member (fig. 10, “support plate 1000” corresponding to support member) including a first portion (fig. 10, the top portion that has openings), which faces the surface (fig. 10, the top portion that has openings that faces the interior surface of “plateau 170” and “back wall 330” shown in at least fig. 3A) and includes an opening penetrated by the microphone (fig. 10, “a microphone opening 1018”), and a second portion (fig. 10, where a “second portion” can be the lower portion and the reverse side faces the outside) that extends from the first portion and faces the third plate (fig. 10, the top portion that has openings that faces the interior surface of “plateau 170” and “back wall 330” shown in at least fig. 3A); and where the first and second fixtures are disposed between the surface and between the third plate and the second portion (par [0065], [0069],  “adhesive” bond any two plates, frames, portions, parts, components, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Spraggs’s teachings about a support member including a first portion, which faces the surface and includes an opening penetrated by the microphone, and a second portion that extends from the first portion and faces the third plate; and where the first and second fixtures are disposed between the surface and between the third plate and the second portion with the microphone disclosed by Cherukkate because one of ordinary skill in the art would have recognized that the support member is an optional feature that might provide additional support and protection to the components, as disclosed by applicant; therefore, it will constitute a mere design choice to one of ordinary skill in the art.  In addition, it is well-known where adhesives tapes are widely used in smartphone fabrication, so that parts, frames, brackets, layers of the smartphone can be adhered to each other instead of using screws or fasteners and in that manner the thickness of the device can be reduced.  
	Regarding claims 2 and 15, Cherukkate and Spraggs disclose all the limitations of claims 1 and 14, respectively. Cherukkate further discloses a sound permeable member disposed between the seal member and the first through-hole, where the permeable member includes a waterproof material (Fig. 1 and par. [0027], “acoustic filter 124 is positioned between the gasket 112 and the chassis 118… to prevent… water splash from reaching the microphone 104 while still allowing sound to pass through.”, where the material is such that does not allow water to pass through; therefore, waterproof).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cherukkate in view of Spraggs and further in view of US 20210251095 A1 (Fukushima et al., hereinafter Fukushima).
	Regarding claim 3, Cherukkate and Spraggs disclose all the limitations of claim 2. 
	Cherukkate and Spraggs do not specifically disclose where the waterproof material comprises Expanded PTFE.
	In related art concerning a waterproof membrane for an electronic device, Fukushima discloses where the waterproof material comprises Expanded PTFE (Fig. 4; pars. [0043] and  [0079], “waterproof membrane 1” made of  “polytetrafluoroethylene (PTFE)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Fukushima’s teachings where the waterproof material comprises Expanded PTFE with the microphone disclosed by Cherukkate and Spraggs because one of ordinary skill in the art would have recognized that “A membrane (a PTFE membrane) formed of PTFE has a mass and a strength that are well balanced with each other”, therefore, making the material optimal for use in mobile device manufacturing, since the material will be light and strong; therefore, preventing water and dust from entering the interior of the mobile device, while  being durable (Fukushima, par. [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0241953, the reference by Elian et al. discloses a surface mountable microphone package, a microphone arrangement and a mobile phone with microphone holes coinciding with PCB, cover and additional layers.
US 20160255182 A, the reference by Lee et al. relates to an electronic device comprising several layers with though holes used to accommodate different elements/parts of the electronic device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
08/05/2022


/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648